EXHIBIT 10.2

INSPIRE PHARMACEUTICALS, INC.

2005 EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNITS

(FOR EMPLOYEES)

Inspire Pharmaceuticals, Inc. (the “Company”) has granted to you Restricted
Stock Units (the “Grant”) under the Inspire Pharmaceuticals, Inc. 2005 Equity
Compensation Plan, as amended (the “Plan”). The terms of the grant are set forth
in the Restricted Stock Unit Grant Agreement provided to you (the “Agreement”).
The following provides a summary of the key terms of the Grant; however, you
should read the entire Agreement, along with the terms of the Plan, to fully
understand the grant.

SUMMARY OF RESTRICTED STOCK UNIT GRANT

 

Grant Number:

  

[___________]

Grantee:

  

[___________]

Date of Grant:

  

[___________]

Vesting Schedule:

  

[_____] Units cliff vest on June 1, 2011

[_____] Units cliff vest on June 1, 2012

[_____] Units cliff vest on June 1, 2013

[_____] Units cliff vest on June 1, 2014

Total Number of Units Granted:

  

[___________]

 

Inspire 2005 Equity Comp Plan – Employees RSU Grant



--------------------------------------------------------------------------------

INSPIRE PHARMACEUTICALS, INC.

2005 EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT GRANT AGREEMENT FOR EMPLOYEES

This RESTRICTED STOCK UNIT GRANT AGREEMENT FOR EMPLOYEES (the “Agreement”),
dated as of                          (the “Date of Grant”), is delivered by
Inspire Pharmaceuticals, Inc. (the “Company”) to                          (the
“Grantee”).

RECITALS

A. The Inspire Pharmaceuticals, Inc. 2005 Equity Compensation Plan, as amended
(the “Plan”) provides for the grant of Restricted Stock Units representing
shares of common stock of the Company (each a “Share”). The Company has decided
to make a Unit grant (the “Grant”) as an inducement for the Grantee to promote
the best interests of the Company and its stockholders.

B. The Plan is administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”).

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth in this Agreement and in the Plan, the Company hereby grants to the
Grantee                          Units (the “Grant”). Each Unit is equivalent in
value to one Share, and shall entitle the Grantee to receive from the Company,
subject to Section 2 of this Agreement, one Share.

2. Vesting of Units. The Units are subject to forfeiture to the Company until
such time as they vest as set forth below in this Section 2.

(a) Units shall vest in the manner provided below. For this purpose, the term
“Shares” refers to the number of shares underling that portion of the Grant that
vests on the applicable “Full Vest Date.” The term “Vest Type” describes how the
Units covering those shares will vest before the Full Vest Date. For example, if
Vest Type is “Cliff,” the Units in that row will vest as to all of the Shares in
that row on the Full Vest Date and not before.

 

 

Shares

 

 

Vest Type

 

 

 

Full Vest Date

 

   

[_____]

 

 

Cliff

 

 

June 1, ______

 

   

[_____]

 

 

Cliff

 

 

June 1, ______

 

   

[_____]

 

 

Cliff

 

 

June 1, ______

 



--------------------------------------------------------------------------------

 

[_____]

 

 

 

Cliff

 

 

 

June 1, ______

 

(b) Upon the Grantee’s Separation from Service (as defined in Section 11 herein)
with the Employer for Death or Disability, all Units shall immediately vest. If
the Grantee experiences a Separation from Service for any other reason, any
Units which have not vested as of such date shall immediately and automatically
be forfeited. By way of clarification, if the Grantee transfers from employment
status to status as an independent contractor, he or she shall not forfeit his
or her Units under this Agreement unless his or her transfer to independent
contractor status amounts to a Separation from Service under Section 409A of the
Code.

(c) The issuance of company stock certificates evidencing the Shares underlying
the Units that have become vested and nonforfeitable is subject to the
satisfaction of any withholding obligations (including federal and state income,
and FICA taxes), as described in Section 3 below.

3. Delivery of Company Stock. Subject to Grantee’s satisfaction of any
withholding obligations (including federal and state income, and FICA taxes), as
soon as administratively feasible following the scheduled vesting date of such
Units per Section 2(a) or sixty (60) days following an earlier vesting date that
occurs as a result of the Grantee’s Separation from Service (the “Delivery
Date”), the Shares shall be delivered electronically to the Grantee’s designated
brokerage account thereby evidencing the conversion of the vested Units into
Shares or in such other reasonable manner as the Company shall provide. The
Grantee’s minimum withholding obligations, if any, shall be satisfied by making
a payment to the Company by a reduction of the number of Shares deliverable to
the Grantee in an amount sufficient to satisfy such withholding obligations such
that the amount of Shares issued to the Grantee would reflect the net amount
after payment of such taxes. Such stock certificates shall be issued to the
Grantee as of the Delivery Date and registered in the Grantee’s name.
Notwithstanding anything herein to the contrary, the Units shall be construed in
a manner that would not result in an excise tax under Section 409A of the Code.

4. Rights as Unit Holder. The Grantee shall not have any rights and privileges
(including voting rights) of a holder of Shares with respect to the Units.
Grantee shall have all of the rights and privileges (including voting rights) of
a holder of shares of Company common stock with respect to the Shares that
Grantee receives in satisfaction of his Units pursuant to this Agreement.

5. Stock Splits, etc. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spin-off,
recapitalization, stock split, or combination or exchange of shares; (ii) by
reason of a merger, reorganization, or consolidation; (iii) by reason of a
reclassification or change in par value; or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spin-off or the Company’s payment of an extraordinary dividend or distribution,
the number of shares covered by this Grant, the kind of shares issued under this
Grant shall be appropriately adjusted by the Company to reflect any increase or
decrease in the number of, or change in the kind or value of, issued shares of
Company Stock to

 

- 3 -



--------------------------------------------------------------------------------

preclude, to the extent practicable, the enlargement or dilution of rights and
benefits under this Grant; provided, however, that any fractional shares
resulting from such adjustment shall be rounded down to the nearest whole share.
Any adjustments determined by the Company shall be final, binding, and
conclusive.

6. Tax Consequences. The Grantee understands and agrees that the Company has not
advised the Grantee regarding the Grantee’s income tax liability in connection
with the vesting of the Units. The Grantee has had the opportunity to review
with the Grantee’s own tax advisors the federal, state, local and foreign tax
consequences of this Grant and the transactions contemplated by this Agreement.
The Grantee understands that the Grantee (and not the Company) shall be
responsible for the Grantee’s own tax liability that may arise as a result of
this Grant or the transactions contemplated by this Agreement.

7. Restriction on Transfer. None of the Units or any beneficial interest therein
shall be transferred, encumbered, pledged or otherwise alienated or disposed of
in any way except in the event of death of the Grantee by will or by the laws of
descent and distribution.

8. Restrictive Legends. Stock certificates provided to the Grantee evidencing
the Shares received hereunder shall bear such legends as the Company deems
necessary or desirable under the Securities Act of 1933, as amended
(the “Securities Act”), or the rules or regulations promulgated thereunder.

9. Requirements for Issuance or Transfer of Shares. No Shares shall be issued or
transferred in connection with the Grant under this Agreement unless and until
all legal requirements applicable to the issuance or transfer of such Shares
have been complied with. This Grant shall be conditioned on the Grantee’s
undertaking in writing to comply with such restrictions on his subsequent
disposition of such Shares. Shares issued or transferred under this Agreement
will be subject to such stop-transfer orders and other restrictions as may be
required by applicable laws, regulations and interpretations.

10. Change in Control. The provisions of the Plan applicable to a Change in
Control (as defined in the Plan) shall apply to the Grant.

11. Definitions.

(a) “Employer” shall mean the Company and its parent and subsidiary
corporations, as determined by the Committee.

(b) “Separation from Service” shall mean the date on which the Grantee
experiences a separation from service with the Company as defined in
Section 409A of the Code and the regulations promulgated thereunder.

12. Amendment of Agreement. This Agreement may only be modified or amended in a
writing signed by both parties.

13. Waiver. Either party’s failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that

 

- 4 -



--------------------------------------------------------------------------------

party thereafter from enforcing each and every other provision of this
Agreement. The rights granted both parties herein are cumulative and shall not
constitute a waiver of either party’s right to assert all other legal remedies
available to it under the circumstances.

14. Further Assurances. The Grantee agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Agreement.

15. No Employment or Other Rights. This Grant hereunder shall not confer upon
the Grantee any right to be retained by, or to continue in, the employ of the
Employer.

16. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

17. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Compensation Committee at 4222 Emperor
Boulevard, Suite 200, Durham, North Carolina, 27703-8466, and any notice to the
Grantee shall be addressed to such Grantee at the current address shown on the
payroll of the Employer, or to such other address as the Grantee may designate
to the Employer in writing. Any notice shall be delivered by hand, sent by
telecopy or enclosed in a properly sealed envelope addressed as stated above,
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, on the Date
of Grant.

 

INSPIRE PHARMACEUTICALS, INC.

By:

   

Name:

 

Title:

 

I hereby accept the Units described in this Agreement, and I agree to be bound
by the terms of this Agreement. I hereby further agree that all the decisions
and determinations of the Committee shall be final and binding.

Grantee:

   

Date:

   

 

- 6 -